Citation Nr: 1723250	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter came to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which determined that new and material evidence had not been received to reopen the claim.  The Veteran perfected an appeal.  In November 2013, the Board reopened the claim and remanded the issue for additional development.  In April 2016, the issue was remanded to afford the Veteran a Board hearing.  In December 2016, the Veteran testified at a Board hearing before the undersigned; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a right shoulder disability that is due to an in-service injury.  See, e.g., 11/12/1996 STR-Medical, at 3 (noting a right shoulder injury playing football in September 1981).

At the Board hearing, the Veteran testified that he sought treatment at the VA Medical Center in Temple, Texas approximately one year after separation from service, thus in approximately 1984.  12/07/2016 Hearing Transcript at 6-7.  The earliest post-service medical evidence is a January 1993 x-ray report.  An attempt should be made to obtain the Veteran's treatment records for the period from 
1984 through 1992.  

The Veteran's spouse testified that the Veteran joined the National Guard following his separation from active service, and that is when his shoulder was aggravated.  Id. at 13.  The virtual folder does not contain information regarding the Veteran's service in the National Guard, nor any treatment records, thus an attempt should be made to verify the Veteran's National Guard service and obtain any service personnel and treatment records.  

Thereafter, another opinion should be sought based on any additional treatment records and the lay assertions from the Veteran, his spouse, and fellow soldiers regarding his claimed right shoulder disability.  See 12/07/2016 Hearing Transcript; 12/15/2016 Buddy/Lay Statement (submitted after the December 2016 hearing).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify his unit and period of service in the National Guard.  

Attempt to verify the Veteran's service in the National Guard.  

Request from the appropriate repository, the Veteran's service personnel and treatment records pertaining to his service in the National Guard.

If such efforts prove unsuccessful, documentation as to the steps taken to obtain the records should be added to the virtual folder.  

2.  Request the Veteran's treatment records from the Temple VAMC for the period from 1984 to 1992.

If such efforts prove unsuccessful, documentation as to the steps taken to obtain the VA records should be added to the virtual folder.

3.  After completing steps #1 and #2, request that a VA physician with appropriate expertise review the virtual folder and respond to the following:

a)  Is the currently diagnosed right shoulder disability at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include the in-service injury?  The lay statements of the Veteran, his spouse, and his fellow soldiers are to be considered and discussed, as appropriate.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A physical examination should be scheduled if deemed necessary by the physician.

4.  After completion of the above, readjudicate the service connection issue considering all relevant evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



